Citation Nr: 1539134	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  11-28 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for loss of two front teeth, for compensation purposes.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel






INTRODUCTION

The Veteran served on active duty from December 1952 to October 1954.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran requested a personal hearing before the Board in October 2011.  See the Veteran's October 2011 substantive appeal [VA Form 9].  A hearing was scheduled to be held via videoconferencing equipment at the RO. However, the Veteran subsequently cancelled this hearing, instead requesting that the Board make a decision on his appeal with the information in his claims file.  See the Veteran's July 2015 Statement in Support of Claim.  Accordingly, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

The issue of entitlement to service connection for a dental disability for treatment purposes only has been referred to the dental clinic at the VA Medical Center in Fresno, California.  See a July 22, 2009 letter from VA to the Veteran, at 2; see also a July 22, 2009 Routing and Transmittal Slip.  To date, it does not appear that this issue has been adjudicated.  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the RO for appropriate action, to include referring the claim for a second time to the appropriate VA Medical Center, if necessary.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran asserts that he suffered injury to his two front teeth during service, fracturing and losing them at the gumline after falling and hitting his chin on a generator.  He asserts he was given a partial at the time, and now claims entitlement to service connection for compensation purposes for his missing front teeth.

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla. 

Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161.

The Veteran appeared for a VA dental examination in March 2011, and the corresponding examination report is of record.  Unfortunately, open medical questions remain regarding whether the Veteran's loss of the front two teeth was due to loss of substance of body of the maxilla.  An addendum opinion is necessary before the Board can adjudicate the appeal on the merits.

Accordingly, the case is REMANDED for the following action:

1. Provide the examiner who conducted the March 
2011 VA examination with access to the claims file for an addendum opinion.  

After reviewing the claims file, the examiner should determine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran lost his  two front teeth due to loss of substance of the body of the maxilla due to in-service trauma or disease such as osteomyelitis.  The examiner should also comment upon whether the Veteran's two front teeth are indeed replaceable missing teeth.  The examiner should assume as true that the Veteran injured his two front teeth as he so described during service in the 1950s.  

The examiner must provide a fully reasoned rationale for any opinions offered.  If the examiner is unable to provide the requested opinion without resorting to speculation, he must explain why that is the case.  

If the March 2011 VA examiner is unavailable, the file should be made available to another appropriately qualified clinician for preparation of this addendum opinion.  If an examination of the Veteran is necessary to provide the requested opinion, then such should be scheduled.

2.  Then, readjudicate the Veteran's service connection claim for loss of the Veteran's two front teeth.  If the benefit sought on appeal is denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






